George Harris, Esq. Fire District Attorney, Mendon
You have requested an opinion as to the proper date for the conduct of a meeting of a fire department in a fire district for making nominations for the positions of chief and assistant chiefs.
The members of a fire department of a fire district are to meet on the Thursday following the first Tuesday in April of each year for the nomination of people for the offices of chief and assistant chiefs (Town Law, § 176[11-a]). If that date falls upon a day of "special religious observance" the board of fire commissioners may designate any other weekday in April after that date as the day for conducting a meeting for the making of these nominations (ibid.). At its next meeting, the board of fire commissioners may consider the nominations and may make appointments (ibid.). If a nomination is not approved, the board of fire commissioners must call another meeting of the members of the fire department so that a new nomination can be made (ibid.).
Subdivision 11-b of section 176 of the Town Law permits the members of a fire department to establish a different date for the making of nominations. The members of the fire department may at a regular or special meeting of the department held after the month of April but before the month of November in any year, adopt a resolution recommending that future meetings for the nomination of chief and assistant chiefs be held in:
  "December, either on the first Thursday, the first Saturday, the Thursday following the first Tuesday, the Saturday following the first Tuesday, the Thursday following the second Tuesday, or the Saturday following the second Tuesday in such month, instead of April as provided in subdivision eleven-a of this section" (id., § 176[11-b]).
If such a resolution is adopted, the board of fire commissioners may adopt a rule or regulation providing that future meetings for the nomination of chief and assistant chiefs shall be held on that date in December (ibid.). If this alternate date is established, the board of fire commissioners at its organizational meeting in January must consider the nominations and make appointments (ibid.). If a nomination is not approved, the board of fire commissioners must call another meeting of the members of the fire department for the making of a new nomination (ibid.).
We conclude that the date of a meeting of a fire department in a fire district for the nomination of persons for the positions of chief and assistant chiefs is governed by section 176(11-a), (11-b) of the Town Law.